Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 03/12/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 03/12/2021 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Regarding claims 1 and 10, the phrase, “and the chip pads including” is grammatically incorrect. The conjunction “and” requires a simple indicative verb and further changes later in the claim. While the examiner cannot know the intentions of the Applicant, the examiner does suggest as an alternative deletion of the word “and”.
Regarding claim 1, the phrase, “the second chip stack, and first and second” leaves the part of the claim following the comma ( , ) unclear as to its proper referent. As an alternative, the examiner suggests that the comma be removed from this phrase so that the part that now follows the comma can inherit the verb of the part preceding the comma.
Regarding claim 10, the phrase, “the second chip stack, and first to third” leaves the part to the claim following the comma ( , ) unclear as to its proper referent. As an alternative, the examiner suggests that the comma be removed from this phrase so that the part that now follows the comma can inherit the  verb of the part preceding the comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8 and 10-19, the limitation, “identification pad” is assumed by the examiner to be a function of the pad, and yet is unclear with regard to the  “identification” being carried out. The identification must be communicated somehow, or the identification is meaningless, and yet no such receiving entry is recited.
Regarding claim 9, the limitation, “protrudes toward a direction opposite to an offset direction than one side surface adjacent to the chip pads” is unclear with regard to the arrangement being described.
Regarding claims 8,  9, 19 and 20, the limitation, “offset direction” is unclear with regard to the uniqueness of the recited “offset direction,” since up to four offset directions are possible within a single instantiation of either embodiment.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    386
    620
    media_image1.png
    Greyscale

	KWAK (US 20140252640 A1) shows in Fig. 5 a semiconductor package comprising: a base layer (11); and a first chip stack and a second chip stack sequentially stacked over the base layer, each of the first and second chip stacks including first to fourth semiconductor chips which are offset stacked.
KIM (US 20220165678 A1) shows in Fig. 1, e.g., a semiconductor package comprising: a base layer; and a first chip stack and a second chip stack sequentially stacked over the base layer, each of the first and second chip stacks including first to fourth semiconductor chips which are offset stacked to expose chip pads at one side edge of each of the first to fourth semiconductor chips.

    PNG
    media_image2.png
    403
    685
    media_image2.png
    Greyscale

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816